Citation Nr: 0413923	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  94-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran had active service from June 1970 to October 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision by the RO.  A 
notice of disagreement was received that month, a statement 
of the case was issued in February 1994, and a timely 
substantive appeal was received in June 1994.  While the 
veteran has raised other claims since July 1992, no other 
issue is before the Board at this time.

A hearing was held in September 1998 in Los Angeles, 
California, before a Veterans Law Judge.  At that hearing, 
the veteran presented testimony concerning his claim for 
service connection for PTSD.  The Board remanded the claim 
for further development in February 1999.  Another hearing 
was held in May 2002, before a second Veterans Law Judge.  At 
that hearing, the veteran presented testimony concerning his 
claim for service connection for PTSD.  A transcript of both 
hearings is of record.  Under such circumstances, where two 
separate Veterans Law Judges heard testimony, a panel of 
three Veterans Law Judges must decide the appeal as to that 
issue, to include the two who conducted the hearings.  See 38 
U.S.C.A. §§ 7102(a), 7107(c) (West 2002). 

In October 2002, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
September 2003, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion in October 2003, vacating and 
remanding the case to the Board.

In two January 2004 communications, the veteran's attorney 
indicated that she would submit additional "evidence and 
argument" in this matter.  In March 2004, the attorney 
reported that the veteran's address had changed.  However, no 
additional evidence or argument was submitted.  The Board 
will proceed with the adjudication of this case at this time.    

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.


REMAND

In September 2003, the General Counsel and the veteran's 
attorney filed a joint motion to vacate the Board's decision 
based on the Court's decisions in Charles v. Principi, 16 
Vet. App. 370 (2002) and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Notification of the Veterans Claims Assistance 
Act of 2000 (VCAA) was provided to the veteran within the 
September 2001 supplemental statement of the case and 
extensive notification has been provided to the veteran 
regarding the actions of the VA in this case.  That 
notwithstanding, based on the September 2003 joint motion 
(which had the opportunity to review the notice provided to 
the veteran prior to the Board's October 2002 decision), the 
Board finds that it must remand this case to the RO in order 
to satisfy the requirements of the Court.  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  After 
providing the required notice, particularly regarding the 
veteran's claim of service connection for an acquired 
psychiatric disorder other than PTSD, the RO should attempt 
to obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003). 

Within written argument submitted in January 2004, the 
veteran's attorney contends that documents are missing from 
the veteran's service medical and service personnel records.  
In a September 2003 report from the National Personnel 
Records Center, however, it is indicated that all medical 
records have been sent to the VA.  The attorney is asked to 
provide additional information regarding these alleged 
missing documents, in particular, the date and location of 
the alleged service psychiatric evaluation.           

With regard to the veteran's claim of PTSD, within the 
January 20, 2004 evidentiary submission (page two), it is 
contended that the veteran's brother's combat injury in 
November or December 1970 is a valid confirmable stressor for 
PTSD purposes for the veteran in this case.  It is not 
contended that the veteran witnessed this injury.  The 
attorney requests the Board to obtain any and all information 
regarding this stressor. 

The decisions of the Court in such cases as Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997) and Pentecost v. Principi, 16 
Vet App. 124, 128 (2002) would require "personal exposure" 
to the stressful event in order for it to be a valid PTSD 
stressor for VA purposes.  In any event, without deciding the 
merits of this issue, and as the obtaining of service medical 
and personnel records of another veteran by the VA in this 
case is not possible, it is asked the veteran's attorney 
provide information regarding this and any other alleged 
stressor in service.   

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full compliance therewith.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal, with consideration of the 
recent argument of the veteran's attorney.     

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA and the duties to notify and assist 
imposed thereby, specifically as regards 
the claim appeal for both PTSD and an 
acquired psychiatric disorder other than 
PTSD (as required by the September 2003 
joint motion).  The letter should include 
the following: (1) the evidence that is 
needed to substantiate the claim; (2) the 
evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a 
request by the VA that the claimant 
provide any evidence in the claimant's 
possession that pertains to this claim.  
The attorney is asked to provide 
additional information regarding alleged 
missing service documents, in particular, 
the date and location of the alleged 
service psychiatric evaluation.     

2.  The veteran should also be asked to 
review his accounts of all his alleged 
traumatic events in service, to list and 
number the events in order for the VA to 
have a complete and final inventory of 
the stressor events he claims he 
sustained during service, and add any 
additional information possible, 
including a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide to the 
best of his ability any specific details 
to each of the claimed stressful events, 
such as dates, places, detailed 
descriptions of events, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should indicate 
which of these alleged stressful events 
he is referring when he writes relative 
to any specific incident. 

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate supplemental 
statement of the case (to include 
citation to additional legal authority 
considered, and all clear reasons and 
bases for the RO's determinations), and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


			
	JOHN E. ORMOND, JR	D.C. SPICKLER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	                                                      N. R. 
ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




